IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


SASHA SUGABERRY,                                     No. 81580-6-I

                     Appellant,                      DIVISION ONE

               v.                                    UNPUBLISHED OPINION

YWCA SEATTLE,

                     Respondent.


          ANDRUS, A.C.J. — In October 2018, Sasha Sugaberry sought emergency

shelter at the YWCA Seattle. When she left the shelter to attend an out-of-state

conference, the YWCA concluded Sugaberry had abandoned the personal

belongings she left behind and disposed of them in accordance with its policies.

Sugaberry sued YWCA for conversion of this personal property. The trial court

found that Sugaberry failed to prove her claim of conversion. We affirm.

                                     FACTS

          The YWCA is a nonprofit organization focused on the needs of women in

crisis.    The YWCA operates a number of programs, including an emergency

domestic violence shelter. This shelter provides short-term emergency housing
No. 81580-6-I/2


for survivors of domestic violence for 45 days. Residents have their own rooms

and meet regularly with advocates for counseling and crisis intervention.

       Before entering the shelter, prospective YWCA clients undergo screening

and intake procedures. Initial screening occurs telephonically via the YWCA’s

crisis line. Shelter advocates explain to potential clients that, if they choose to

enter the shelter program, they cannot bring too many personal belongings

because space is limited and each room is small.

       Clients next participate in an in-person intake appointment. During intake,

YWCA advocates explain the expectations of the shelter, give the client a tour, and

have the client fill out intake paperwork, including a set of shelter rules entitled

“Resident Rights and Responsibilities.” Each client is required to initial each of the

components to indicate an acknowledgement of the rules. One relevant provision

is the nightly curfew. Due to safety concerns, the YWCA requires clients to return

to the shelter by 10:00 p.m. If clients fail to return or contact YWCA staff within 24

hours, the client is removed from the “daily room log” and must obtain the director’s

approval before being allowed to return to the shelter. If the client fails to contact

the YWCA within this 24-hour period, the YWCA disposes of any belongings left

behind.

       On September 6, 2018, Sugaberry sought emergency shelter at the YWCA.

Domestic violence advocate Dominique Scott conducted Sugaberry’s initial phone

screening and in-person intake. During her intake, Sugaberry signed the Rights

and Responsibilities form and agreed to be bound by the YWCA’s policies.




                                        -2-
No. 81580-6-I/3


       Sugaberry stayed at the shelter until October 18, 2018. Sugaberry informed

staff that she would be traveling and requested an extension of her stay at the

shelter. According to the YWCA witnesses, Sugaberry’s request was denied and

she was informed that she would not be permitted to leave her belongings at the

shelter while she was gone. Sugaberry, however, testified that the YWCA granted

her request to extend her stay in the shelter and gave her permission to leave her

personal belongings in her room until she returned from an out-of-state trip.

       When Sugaberry left on October 18, she left personal belongings at the

shelter.   When she did not return within 24 hours, the YWCA deemed the

belongings abandoned and disposed of them. The YWCA staff testified that they

did not contact Sugaberry or attempt to reach her through her emergency contact

because Sugaberry had informed the YWCA that she was leaving and had been

advised to take her belongings with her.

       In July 2019, Sugaberry filed a complaint alleging conversion of her

personal property. On June 29, 2020, the trial court held a bench trial. Sugaberry

appeared pro se. The trial court heard the testimony of five witnesses: Sugaberry,

her witness, Marsha Armstrong, and three YWCA staff members: Doris O’Neal,

Dominique Scott, and Jeanice Hardy. The trial court found the three YWCA

witnesses were credible. It also found that Sugaberry had signed the YWCA

documentation acknowledging its policies and that she had been provided verbal

warnings that her belongings would be disposed of if she was absent for more than

24 hours. The court concluded that Sugaberry failed to prove that the disposal of

the items she left behind was unjustified or that the YWCA willfully interfered with



                                       -3-
No. 81580-6-I/4


her possession of this property. It also concluded that Sugaberry had presented

no evidence to establish the value of the items allegedly converted. Accordingly,

the trial court dismissed the case with prejudice. Sugaberry appeals.

                                    ANALYSIS

       Sugaberry’s arguments on appeal are difficult to follow.         The YWCA

contends that Sugaberry has failed to cite authority or provide meaningful analysis

sufficient to warrant our consideration. There is merit to this argument.

       As a pro se litigant, Sugaberry is held to the same standard as an attorney

and must comply with all procedural rules on appeal. In re Marriage of Olson, 69

Wn. App. 621, 626, 850 P.2d 527 (1993). In accordance with these rules, an

appellant must provide “argument in support of the issues presented for review,

together with citations to legal authority and references to relevant parts of the

record.” RAP 10.3(a)(6). Failure to comply with procedural rules may preclude

review.   State v. Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501 (1999).

Similarly, arguments that are not supported by references to the record,

meaningful analysis, or citation to pertinent authority need not be considered.

Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549

(1992). “It is not the responsibility of this court to attempt to discern what it is

appellant may have intended to assert that might somehow have merit.” Port

Susan Chapel of the Woods v. Port Susan Camping Club, 50 Wn. App. 176, 188,

746 P.2d 816 (1987).

       Sugaberry has failed to identify evidence in the record supporting many of

her factual allegations and she has failed to provide citations to authority for many



                                        -4-
No. 81580-6-I/5


of her legal arguments. 1 We will not address these arguments on their merits. But

we can parse out some of Sugaberry’s assignments of error and will address them

as thoroughly as we can.

        Evidentiary Errors

        Sugaberry first argues that the trial court made a number of evidentiary

errors. Particularly, she contends the court erred in admitting two exhibits at trial,

in excluding witness testimony, and in excluding evidence related to Sugaberry’s

damages. None of these contentions is supported by the record.

        “Admissibility of evidence is within the broad discretion of the trial court and

will not be reversed on appeal absent a showing of manifest abuse of discretion.”

In re Parentage of J.H., 112 Wn. App. 486, 495, 49 P.3d 154 (2002). “Discretion

is abused if it is based on untenable grounds or for untenable reasons.” Id.

        Sugaberry contends the trial court “erroneously admitted evidence over

objection, and the inadmissible evidence prejudiced” her case.                     The trial court

admitted two documents over Sugaberry’s objection. First, the court admitted the

Rights and Responsibilities form, to which Sugaberry objected on the basis that

the document was fraudulent because the signature was not hers. She told the

trial court that the document she signed at her intake had been longer, more like a

lease for an apartment, and that she could not have written her name so

“eloquently” because of her anxiety disorder. Second, the trial court admitted




1 For example, Sugaberry argues the trial court erred by relying on the wrong case file during trial.

She makes no citation to the record and we can find nothing to support this statement. Similarly,
she assigns error to the trial court’s finding that there was no genuine issue of material fact.
However, the court made no such finding and Sugaberry was afforded a full and fair trial to litigate
her dispute.

                                                -5-
No. 81580-6-I/6


Scott’s electronic case notes over Sugaberry’s objection. The entire basis of

Sugaberry’s objection was that it was “blatantly untrue.” The court noted that

appropriate foundation had been laid for the admission of the document and that

Sugaberry would have an opportunity to cross-examine the witnesses regarding

the accuracy of the document.

       Sugaberry cites no rules of evidence nor any case law suggesting that her

objections were legally valid and she offers no argument to support the contention

that the trial court abused its discretion in overruling her objections. The YWCA

laid a proper foundation for each exhibit and Sugaberry was afforded an

opportunity to cross-examine the witnesses regarding the veracity of the

documents. We can discern no error.

       Sugaberry further contends the trial court erroneously refused to admit

relevant evidence and witness testimony. Specifically, she contends the trial court

excluded the testimony of Marsha Armstrong “on the grounds that YWCA was not

aware of her existence until the day of trial.” This is unsupported by the record.

       During a pretrial conference held just a week before trial, Sugaberry

informed the court that she planned on calling Armstrong as a witness. On the day

of trial, the YWCA moved to exclude Armstrong’s testimony because of the late

witness disclosure.    Sugaberry responded that Armstrong would testify as a

witness of “the facts of systemic theft” and abuse at another shelter. The trial court

initially granted the YWCA’s motion on the basis that this proffered testimony was

not relevant.




                                        -6-
No. 81580-6-I/7


       After opening arguments, Sugaberry asked the court if Armstrong could

testify about the luggage Sugaberry used when she was away from the shelter on

her out-of-state trip. The YWCA objected again, arguing such testimony was

irrelevant. The trial court overruled this objection and allowed Armstrong to testify

as to Sugaberry’s luggage.

       Limiting Armstrong’s testimony in such a way was not an abuse of

discretion. Any testimony Armstrong might have presented regarding incidents of

theft at other emergency shelters was irrelevant to the issue of whether the YWCA

converted Sugaberry’s property. Sugaberry herself acknowledged that the YWCA

was neither related to, nor responsible for, the other shelter. “Evidence which is

not relevant is not admissible.” ER 402. Thus, the court did not err.

       Next, Sugaberry seems to contend that the trial court miscalculated the

damages by not allowing her to present evidence as to the value of the items lost.

The record here demonstrates that Sugaberry offered no evidence of damages.

Sugaberry testified that she had lost a number of personal belongings, such as a

safe, electronic devices, and family memorabilia, among other things. But she

offered no evidence to support the purported value of those items. During closing

argument, Sugaberry made a conclusory statement that “[a] woman’s wardrobe is

very pricey” and that it would cost “in excess of $50,000” just to replace her

clothing.

       There is no evidence in the record that the trial court denied any attempt

by Sugaberry to admit evidence related to damages. Therefore, the court could

not have abused its discretion.



                                        -7-
No. 81580-6-I/8


       Motion to Compel Discovery

       Sugaberry argues she was “denied any and all access to evidence and

witness via subpoena, subpoena duces tecum or professional communication.”

The record does not support this argument either.

       As with evidentiary decisions, the decision to grant or deny a motion to

compel discovery is within the discretion of the trial court, and we will not reverse

the decision absent an abuse of discretion. Clarke v. State Att’y Gen.'s Office, 133

Wn. App. 767, 777, 138 P.3d 144 (2006).

       On June 1, 2020, Sugaberry sent multiple emails to counsel for the YWCA.

In those emails, Sugaberry stated that she had sent subpoenas to the YWCA,

asked to confer with counsel to “determine the integrity of the defendant by asking

for criminal background check[s] and human resource checks,” and asked for

various discovery, including human resources records and database records. The

next day, Sugaberry moved to compel discovery.

       On June 5, 2020, Sugaberry filed a motion for the issuance of a subpoena

and subpoena duces tecum.         Sugaberry noted her intention to “call YWCA

SEATTLE STAFF AND ADVOCATES AND TWO RESIDENTS” at trial and

requested that the YWCA produce the identified documents. In an addendum to

this document, Sugaberry requested video footage, database information

pertaining to Sugaberry’s stay at the YWCA, and “all personnel records for factual

evidence of criminal background check YWCA of Seattle relied upon for the hiring

of each witness listed to testify under oath.”




                                         -8-
No. 81580-6-I/9


          On June 10, 2020, Sugaberry sent counsel for the YWCA an email

identifying, by description only, individuals allegedly associated with the YWCA

that she sought to have present at trial. The YWCA was only able to identify one

of the witnesses described.

         Because the discovery deadline had passed, the trial court denied the

motion to compel but granted Sugaberry’s request for a trial subpoena for former

YWCA employee Bridgette LaRock. The court informed Sugaberry that it was her

responsibility to serve the subpoena on LaRock. Sugaberry ultimately made no

showing that she served the subpoena on LaRock and LaRock did not appear for

trial.

         The trial court did not abuse its discretion in denying the motion to compel

discovery. Pursuant to King County Local Civil Rule (KCLCR) 37(g), all discovery

“must be completed no later than 49 calendar days before the assigned trial date.”

Any discovery requests that do not comply with that rule will not be enforced.

KCLCR 37(g). In this case, the discovery deadline was May 11, 2020. Sugaberry

filed her motions for discovery well after the deadline had passed and the trial court

did not abuse its discretion in denying her motions.

         Sufficiency

         Finally, Sugaberry contends that the trial court’s conclusions were not

adequately supported by its findings. We disagree.

         We review the trial court's findings of fact for substantial evidence.

Merriman v. Cokeley, 168 Wn.2d 627, 631, 230 P.3d 162 (2010). Substantial

evidence is that which would persuade a fair-minded, rational person of the



                                         -9-
No. 81580-6-I/10


declared premise. Id. A reviewing court will not disturb findings of fact that are

supported by substantial evidence, even if there is conflicting evidence. Id.

       While she makes no clear argument to support this assignment of error,

Sugaberry seems to reiterate each of her arguments from trial. For example, she

argues that the YWCA authorized her to leave her belongings behind and made

assurances that they would be stored safely.           But the trial court rejected

Sugaberry’s testimony as not credible.           We defer to the trial court on

determinations of “the persuasiveness of the evidence, witness credibility, and

conflicting testimony.” In re Knight, 178 Wn. App. 929, 937, 317 P.3d 1068 (2014).

       Here, the testimony of the YWCA’s witnesses, which the trial court found

credible, provided substantial evidence to support the trial court’s findings that the

YWCA told Sugaberry she could not leave her belongings behind. Scott testified

that Sugaberry agreed to be bound by the YWCA’s policies when she sought

emergency shelter there. O’Neal testified that Sugaberry left items behind when

she left the shelter and that the YWCA disposed of those abandoned belongings

in accordance with its policy.      Finally, both Scott and O’Neal testified that

Sugaberry had been verbally informed that she was not permitted to leave her

belongings.

       These findings support the trial court’s conclusion that Sugaberry failed to

prove “that the disposal of the items left behind at the shelter was unjustified or

that the YWCA willfully interfered with Plaintiff’s possession of her property.”

Sugaberry advances no argument that the trial court misapplied the law of

conversion or the affirmative defenses of abandonment and consent.



                                        - 10 -
No. 81580-6-I/11


      The trial court did not err by dismissing Sugaberry’s complaint with

prejudice.

      We affirm.




WE CONCUR:




                                  - 11 -